DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-9, 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nguyen (2013/0125732).
Nguyen discloses an electronic device configured to automatically prepare a Musical Instrument Digital Interface (inherent via paragraphs 18-20) and a method of automatically preparing a Musical Instrument Digital Interface, MIDI, file based on a target MIDI file comprising respective note information about each of a plurality of target notes of the target MIDI file and a source MIDI file comprising respective note information about each of a plurality of source notes of the source MIDI file (abstract), each note information comprising pitch information defining a pitch of the note, the method comprising:  ranking the plurality of target notes based on the pitch of each target note (paragraphs 19-21); for each of the ranked target notes, removing the pitch information from the note information of the target note (paragraphs 18-20); and for each of the ranked target notes, replacing the removed pitch information with pitch information of a corresponding source note, whereby the target note has the same pitch as the corresponding source note, forming a plurality of new notes of a new MIDI file (abstract; and paragraphs 18).
Nguyen discloses the method, wherein the ranking comprises sorting the plurality of target notes based on the pitch of each of the target notes to form a target list (figure 1).
Nguyen discloses the method, wherein the replacing comprises: sorting the plurality of source notes based on the pitch of each of the source notes to form a source list (paragraph 19-20); and for each of the sorted target notes, determining its corresponding source note as the source note having the same rank in the source list as the target note has in the target list (figures 1-2 and 8; and paragraphs 20 and 23).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5, 10-11, and 16-17, is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Dabby (9,286,876).
Nguyen is discussed above.  Nguyen does not disclose a probability distribution.
However, Dabby discloses a device and method of preparing MIDI wherein pitch/notes are replaced (Abstract), wherein the replacing comprises: determining a probability distribution of the plurality of source notes based on the pitch of each of the source notes; and for each of the sorted target notes, determining its corresponding source note based on the determined probability distribution (column 16, lines 11-28).
Dabby discloses the device and method, wherein the probability distribution is determined by a pre- trained computational model (figure 5B).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to utilize the teachings of Dabbi with Nguyen, because the teachings provide the ability to determine variability of the new midi file.


Allowable Subject Matter
Claims 6, 12, and 18, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063. The examiner can normally be reached M-F 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





MTF
9/27/2022
/MARLON T FLETCHER/Primary Examiner, Art Unit 2837